BEAM, Circuit Judge,
concurring in part and dissenting in part.
I concur in the result reached by the majority with regard to the inconsistent jury verdicts. I disagree with its speculation that the jury intended to apportion total damages of $800,000 between the two defendants. I believe, however, that the judgments are susceptible to reconciliation under rules of law available to the district court.
I dissent with regard to the majority holding on the issue of pendent party jurisdiction.
The district court entered judgment on both the federal and the state claims before *306the United States Supreme Court decided Finley v. United States, — U.S. -, 109 S.Ct. 2003, 104 L.Ed.2d 593 (1989). As indicated by the majority, in Finley, the Court held that the Federal Tort Claims Act (FTCA) prohibited federal district courts from asserting pendent party jurisdiction in cases brought pursuant to the FTCA.13 The Court examined the text of the FTCA which provides that “the district courts ... shall have exclusive jurisdiction of civil actions on claims against the United States” for certain torts of federal employees acting within the scope of their employment. 28 U.S.C. § 1346(b). The Court concluded that the “statute here defines jurisdiction in a manner that does not reach defendants other than the United States.” Id. 109 S.Ct. at 2009.
In Finley, the Supreme Court explained the development of the doctrines of “pendent claim” and “pendent party” jurisdiction. The Court cited United Mine Workers v. Gibbs, 383 U.S. 715, 86 S.Ct. 1130, 16 L.Ed.2d 218 (1966), in which the concept of pendent claim jurisdiction was upheld. The Gibbs Court allowed parties properly before the court to litigate both federal and nonfederal claims that “derive from a common nucleus of operative fact” and are such that a plaintiff “would ordinarily be expected to try them in one judicial proceeding.” Finley, 109 S.Ct. at 2006 (quoting Gibbs, 383 U.S. at 725, 86 S.Ct. at 1138).
The Supreme Court in Finley then distinguished the doctrine of pendent claim jurisdiction from pendent party jurisdiction, with pendent party jurisdiction, courts as-serf jurisdiction over additional parties that are not involved in the federal claims properly before the court. In Finley, the Supreme Court relied on Zahn v. International Paper Co., 414 U.S. 291, 94 S.Ct. 505, 38 L.Ed.2d 511 (1973), Aldinger v. Howard, 427 U.S. 1, 96 S.Ct. 2413, 49 L.Ed.2d 276 (1976), and Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 98 S.Ct. 2396, 57 L.Ed.2d 274 (1978), for a discussion of pendent party jurisdiction.
In Zahn, a plaintiff had a diversity action claim for less than the statutory jurisdictional minimum of $10,000. The plaintiff attempted to append his claim to the juris-dictionally adequate claims of other members of his class. The Zahn Court rejected this approach based on “the statutes defining the jurisdiction of the District Court.” Zahn, 414 U.S. at 292, 94 S.Ct. at 507.
In Aldinger, the Court held that there was no pendent party jurisdiction over a county in a 42 U.S.C. § 1983 claim. After examining the civil rights jurisdictional statute, 28 U.S.C. § 1343(3), the Court inferred a congressional intent to protect counties from § 1983 lawsuits. The Supreme Court stated that:
[i]n short, as against a plaintiffs claim of additional power over a “pendent party,” the reach of the statute conferring jurisdiction should be construed in light of the scope of the cause of action as to which federal judicial power has been extended by Congress.
Resolution of a claim of pendent-party jurisdiction, therefore, calls for careful *307attention to the relevant statutory language.
Aldinger, 427 U.S. at 17, 96 S.Ct. at 2421.
In Kroger, the Supreme Court did not allow the exercise of jurisdiction over the asserted nonfederal claim. Pursuant to the diversity statute, 28 U.S.C. § 1332(a)(1), the Court inferred a congressional concern to strictly confine jurisdiction to situations in which there was diversity between all of the defendants and all of the plaintiffs. The Court stated that “there must be an examination of the posture in which the nonfederal claim is asserted and of the specific statute that confers jurisdiction over the federal claim.” Kroger, 437 U.S. at 373, 98 S.Ct. at 2402.
Zahn, Aldinger, and Kroger emphasize that before exercising pendent party jurisdiction, a court must examine the federal statute under which primary jurisdiction is asserted. The court must determine whether the words or history of the statute suggest that Congress expressly or impliedly prohibited the exercise of jurisdiction over the asserted nonfederal claim.14 Thus, based on its discussion of the various pendent party cases and its focus on the statutory language, the Supreme Court in Finley did not eliminate pendent party jurisdiction. In Finley, the Supreme Court stated that:
it is not that the “statutory power to decide this case” is defeated by the join-der of a private party for purposes of a claim over which the District Court has no independent jurisdiction, but that the statutory power to decide a case including such a claim simply does not exist, since the FTCA provides jurisdiction only for claims against the United States.
Finley, 109 S.Ct. at 2009 n. 6. The Court explained its decision by stating that “[wjhat is of paramount importance is that Congress be able to legislate against a background of clear interpretive rules, so that it may know the effect of the language it adopts.” Id. at 2010. The Court’s focus, therefore, was, as indicated, on the proper interpretation of the FTCA language. Accordingly, our focus must be on an interpretation of the language of the FELA.
The FELA provides, in relevant part, that:
Every common carrier by railroad while engaging in commerce between any of the several States or Territories, ... shall be liable in damages to any person suffering injury while he is employed by such carrier in such commerce, ... resulting in whole or in part from the negligence of any of the officers, agents, or employees of such carrier, or by reason of any defect or insufficiency, due to its negligence, in its cars, engines, appliances, machinery, track, roadbed, works, boats, wharves, or other equipment.
45 U.S.C. § 51.
As can be seen, the range of the FELA is much broader than the reach of the FTCA. The FELA does not provide that the district courts “shall have exclusive jurisdiction” of civil actions based on claims against the railroad. Rather, the FELA discusses liability resulting from the negligence of parties other than the railroad. As a result numerous courts have held that the language of the FELA allows assertion of pendent party jurisdiction. See Madarash v. Long Island R.R., 654 F.Supp. 51, 54 (E.D.N.Y.1987) (pendent party jurisdiction proper because nothing in FELA negates such jurisdiction); Shogren v. Chicago, Milwaukee, St. P. & Pac. R.R., 630 F.Supp. 233, 234 (D.Minn.1986) (nothing in statute conferring FELA jurisdiction suggests that Congress negated exercise of jurisdiction over asserted nonfederal claim); Potter v. Rain Brook Feed Co., 530 F.Supp. 569, 579 *308(E.D.Cal.1982) (Congress has not precluded exercise of pendent jurisdiction in actions under FELA); DeMaio v. Consolidated Rail Corp., 489 F.Supp. 315, 316 (S.D.N.Y.1980) (Congress did not explicitly or implicitly negate pendent party jurisdiction under FELA and thus, injured railroad employee was allowed to sue railroad’s hired taxicab owner when taxicab hit another car).
Therefore, I would follow the Supreme Court’s direction and adjudicate “against a background of clear interpretive rules, so that [Congress] may know the effect of the language it adopts.” Finley, 109 S.Ct. at 2010. Since the Supreme Court did not expressly eliminate pendent party jurisdiction, and Congress did not provide the district courts with “exclusive jurisdiction” over FELA actions, I would hold that pendent party jurisdiction was proper in this case, and the district court properly entertained Lockard’s state law claims against Rosella Ray.

. In Finley, a woman brought a tort action in state court after her husband and two children were killed in a twin-engine airplane accident at the San Diego, California, airfield. The woman sued the San Diego Gas and Electric Company and the city of San Diego for negligence in the positioning of the electric transmission lines that the plane struck during its approach to the airfield, and for negligence in the maintenance of the runway lights. The woman subsequently sued the United States in the United States District Court for the Southern District of California when she discovered that the Federal Aviation Administration was responsible for the runway lights. This claim based jurisdiction on the FTCA. A year later, the woman moved to amend the federal complaint to include the state claims against the original defendants. The district court granted the motion based on United Mine Workers v. Gibbs, 383 U.S. 715, 86 S.Ct. 1130, 16 L.Ed.2d 218 (1966), and "pendent-party” jurisdiction. The district court certified an interlocutory appeal to the Ninth Circuit Court of Appeals. The Ninth Circuit summarily reversed because it had categorically rejected pendent-party jurisdiction under the FTCA in an earlier opinion. The Supreme Court granted certiorari "to resolve a split among the Circuits on whether the FTCA permits an assertion of pendent jurisdiction over additional parties.” Finley, 109 S.Ct. at 2005.


. The majority opinion states that "pendent party jurisdiction exists only where Congress has affirmatively granted such jurisdiction" and cites Finley, 109 S.Ct. at 2009. There is nothing on page 2009 that supports this conclusion. Rather, the Supreme Court explains the petitioner’s argument that the rewording of the FTCA has created an affirmative grant of pendent party jurisdiction. The Supreme Court disagreed with this interpretation of the FTCA but did not decide Finley on that basis. Thus, even considering Justice Blackmun's analysis of the majority opinion as expressed in his dissent, id. at 2010, I believe that the majority opinion misinterprets Finley.